DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendments filed January 12, 2021.
Claims 4, 11, and 18 have been previously canceled.
Claims 1, 3, 8, 10, 15, and 17 have been amended.
Claims 2, 5-7, 9, 12-14, 16, and 19-20 are in their original presentation or a previous presentation.
Claims 1-3, 5-10, 12-17, and 19-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (US PG Pub. 2014/0278530) in view of Patterson (US PG Pub. 2004/0162831).

Claim 1
	Regarding claim 1, Bruce teaches
A network device comprising:
Par. [0057], “In some implementations, the operations described in this disclosure can be implemented as a hosted service provided on a server in a cloud computing network.”
One or more processors
Par. [0058], “The operations described in this disclosure can be implemented as operations performed by a data processing apparatus on data stored on one or more computer-readable storage devices or received from other sources. The term "data processing apparatus" encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, a system on a chip, or multiple ones, or combinations, of the foregoing.”
One or more memories
Par. [0061], “Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. The essential elements of a computer are a processor for performing actions in accordance with instructions and one or more memory devices for storing instructions and data.”
An image management application configured to perform
Par. [0020], “The techniques can be implemented as a clientless (i.e., without requiring installation of a local application) web accessible computer software application that can be launched on a remote client device. The computer software application can offer two distinct functional modes of operation for transporting medical imaging.”
Par. [0022], “The second functional mode can be implemented to enable medical imaging data to be transferred directly from a medical imaging device (modality) over one or more wired or wireless networks as an alternative to or in addition to enabling transfer from a directory or physical media. In this mode, the computer system can detect that a user, for example, at a remote health organization has accessed a webpage of a website hosted by the computer system. The computer system can allow for authentication and collection of metadata through the webpage. Upon launching of the web application, a client device can function as a medical imaging receiver (specifically a DICOM storage SCP).”
Retrieving metadata associated with a particular image from the one or more images 
Par. [0052], “For example, the process 400 can be implemented by the computer system 102. At 402, medical imaging data associated with a patient 
The receiving of the metadata separately and the extraction of the metadata are both determining the location of the metadata.
Examining the metadata associated with the particular image from the one or more images to determine whether the metadata includes a patient identifier 
Par. [0053], “At 404, the received metadata can be compared with existing metadata associated with multiple existing patients. The existing metadata is stored in a database. Based on a result of the comparing, at 406, a subset of the multiple existing patients can be identified as a potential match with the patient. At 408, the subset can be provided, for example, for display on a display device connected to the computer system 102 or the server computer system 108.”
Par. [0045], “The computer system 102 can implement the computer software application to assist with automating this process by querying internal data stores to find potential patient matches.”
In response to extracting the metadata from the image: generating a search query that includes a patient identifier
Par. [0050], “The computer system 102 can implement the computer software application to assist with automating this process by querying internal data stores to find potential patient matches.”
Accessing an electronic record database and searching the electronic record database using the search query to determine whether the electronic record database includes a particular patient record, of a patient from a plurality of patients, that matches at least the patient medical record number and other patient identifiers, all included in the metadata
Par. [0034], “Metadata extracted from identified DICOM medical imaging files may include items such as patient name (DICOM tag 0010,0010), patient medical record number (DICOM tag 0010,0020), patient birthdate (DICOM tag 0010,0030), patient sex (DICOM tag (0010,0040), modality (DICOM tag 0008,0060), study description (DICOM tag 0008,1030), institution name (DICOM tag 0008,0080), study date (DICOM tag 0008,0020), study time (DICOM tag 0008,0030), and referring physicians name (DICOM tag 0008,0090). If extracted on client device 116, the extracted metadata is communicated to the computer system 102.”
Par. [0050], “At 310 the computer system 102 can query EHR's with an HL7 ADR A19 patient query message or via vendor specific web services. Most PACS or VNA's can be queried with a DICOM C-FIND procedure. The computer system 102 can present patients with multiple matching identifiers for verification, or if sufficient patient identifier matches are present, the computer system 102 can definitively match outside imaging to an existing local patient record.”
Par. [0053], “At 404, the received metadata can be compared with existing metadata associated with multiple existing patients.”
Par. [0034] shows that the received metadata can include a medical record number. The ability to match metadata means it has the ability to match a medical record number received in the metadata with medical record numbers of existing records.
In response to determining, based upon the searching the electronic record database using the search query, that the electronic record database includes a particular patient record, of a patient from a plurality of patients, that matches at least the patient medical record number and other patient identifiers, all included in the metadata, processing the particular image by: accessing, in the electronic record database the particular patient record; and associating, in the electronic record database, the particular image with the particular patient record
Par. [0008], “A request for an imaging study overread can be received from the client device. It can be determined that the patient is an existing patient. Upon determining that the patient is an existing patient, the medical imaging data can be automatically linked to the existing patient in response to receiving the request for the imaging study overread. It can be determined that the patient is a new patient. Upon determining that the patient is a new patient, a new patient record can be generated for the patient, and the medical imaging data can be automatically linked to the new patient in response to receiving the request for the imaging study overread.”
Par. [0055], “The metadata can include a first name, a last name, a sex, and a date of birth of the patient. Based on the result of the comparing, it can be determined that a first name, a last name, a sex, and a date of birth of an existing patient in the database matches the first name, the last name, the sex, and the date of birth, respectively, of the patient. In response, the 
However, Bruce does not explicitly teach
Determining whether the metadata is encoded as a barcode
In response to determining that the metadata associated with the particular image is encoded as a barcode: identifying a database record using the decoded metadata generated by decoding the barcode
The patient insurance name and other patient identifier information all being included in the barcode
Patterson teaches
Determining whether the metadata is encoded as a barcode
Par. [0047], “At that time, the document 68 is scanned, via scanner 70, in processing block 312, which can be completed individually or via a batch job. In a printed embodiment, the indexing barcode 64 provided on document 68 can be scanned by a page scanner, and/or a high resolution fax machine. In an electronic embodiment, the indexing barcode 64 can be electronically read from Internet forms (HTML, XML, Java, etc), files from office software applications, EDI, or spools of the associated document 68. The type of document will be determined and the necessary indexing information is read from the barcode 64 or extracted from indexing database 59 to index the document 58.”
In response to determining that the metadata associated with the particular image is encoded as a barcode: identifying a database record using the decoded metadata generated by decoding the barcode
Par. [0047], “In a printed embodiment, the indexing barcode 64 provided on document 68 can be scanned by a page scanner, and/or a high resolution fax machine. In an electronic embodiment, the indexing barcode 64 can be electronically read from Internet forms (HTML, XML, Java, etc), files from office software applications, EDI, or spools of the associated document 68. The type of document will be determined and the necessary indexing information is read from the barcode 64 or extracted from indexing database 59 to index the document 58. An operator may review the indexing information on a monitor and confirm that it is correct or, if need be, correct the erroneous indexing information and confirm the correct information.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to substitute the image processing system of Bruce with one that includes barcodes that can be decoded to generate decoded metadata, which can be used to identify a database record, as taught by Patterson, because a barcode is a way to encode and store information to be used for indexing that has “sufficient information density and capacity to encode the information content” (Patterson, par. [0036]), and the numbers that might be encoded in the barcode used to index the document are “information useful to identify the authenticity or validity of the document” (Patterson, par. [0039]).
Patterson further teaches
The patient insurance name and other patient identifier information being included in the barcode
Par. [0046], “In one illustrated implementation, the barcode 64 has imbedded in it indexing information obtained from the patient's information (for example, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to modify the system capable of matching patient records based on metadata found in medical imaging data taught by the combination of Bruce and Patterson by adding the ability to include patient insurance name in the metadata, as taught by Patterson, because the patient’s insurance information is information that could be used to index the patient’s records (see Patterson, par. [0046]).

Claim 2
	Regarding Claim 2, the combination of Bruce and Patterson teaches all the limitations of claim 1. Bruce further teaches
In response to determining, based upon the metadata associated with the particular image, that the metadata does not include the barcode that matches any of patient identifications included in the electronic record database from the plurality of patients, generating and displaying for a user a first graphical user interface to allow the user to process the particular image using a particular process
Par. [0054], “In some situations, it can be determined that no existing patient in the database is a potential match with the patient based on the result of the comparing. In response, a new patient record can be generated using a HL7 ADT A04 patient registration message or electronic health record system specific web services call. The medical imaging data including the image object, one or more data objects related to the image objects and the metadata can be provided to be associated with the new patient record.”
A system of Bruce where no matches have been determined, wherein the matches can be made using barcodes (see Rejection of claim 1), would mean that the system has determined that the metadata does not include the barcode that matches any of the patient identifications included in the electronic record database.
The examining the metadata associated with the particular image from the one or more images to determine whether the metadata includes a barcode of a patient from a plurality of patients includes determining whether the metadata includes one or more of: a patient record identifier, a patient identification, or a patient social security number
Par. [0034], “Metadata extracted from identified DICOM medical imaging files may include items such as patient name (DICOM tag 0010,0010), patient medical record number (DICOM tag 0010,0020), patient birthdate (DICOM tag 0010,0030), patient sex (DICOM tag (0010,0040), modality (DICOM tag 0008,0060), study description (DICOM tag 0008,1030), institution name (DICOM tag 0008,0080), study date (DICOM tag 0008,0020), study time (DICOM tag 0008,0030), and referring physicians name (DICOM tag 0008,0090). If extracted on client device 116, the extracted metadata is communicated to the computer system 102.”
Patient medical record number would qualify as either a record identifier because it identifies the patient medical record or a patient identification number because it identifies the patient that is associated with the medical record.

Claim 7

In response to determining, based upon the metadata associated with the particular image from the one or more images, that the metadata does not include a patient identification of a patient from the plurality of patients, generating and displaying for a user a third graphical user interface indicating that the particular image cannot be associated with any patient record
Par. [0046], “If no potentially matching internal patient records are identified, patient registration would be required as a pre-processing step at 326. To accomplish this, at 342 the computer system 102 can generate a patient registration event message (HL7 ADT A04 patient registration message or web services registration event) to the EHR.”
Par. [0063], “Implementations of the subject matter described in this disclosure can be implemented in a computing system that includes a back-end component, for example, as a data server, or that includes a middleware component, for example, an application server, or that includes a front-end component, for example, a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter described in this disclosure, or any combination of one or more such back-end, middleware, or front-end components.”
In the rejection of claim 1 it is taught that Patterson teaches the metadata including a barcode, so the combination of Bruce and Patterson teaches all the limitations of claim 7.

Claim 8
	Claim 8 is an apparatus claim reciting one or more non-transitory computer-readable media storing instructions which, when processed by one or more processors, cause an image 
One or more non-transitory computer-readable media storing instructions which, when processed by one or more processors, cause an image management application to perform functions
Par. [0001], “This disclosure relates to computer-implemented methods, computer-readable storage media, and computer systems for managing medical imaging data.”
Par. [0056], “Implementations of the subject matter described in this disclosure can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on computer storage medium for execution by, or to control the operation of, data processing apparatus. Alternatively or in addition, the program instructions can be encoded on an artificially-generated propagated signal, for example, a machine-generated electrical, optical, or electromagnetic signal that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus.”
Please refer to the rejection of claim 1 for additional limitations.

Claims 9 and 14
	Claims 9 and 14 are computer-readable media claims dependent from claim 8 that recite limitations that are the same or substantially similar to the limitations of claims 2 and 7, respectively. Please refer to the rejections of claims 8 and 2 and 7.

Claim 15

A computer-implemented method comprising an image management application
Par. [0001], “This disclosure relates to computer-implemented methods, computer-readable storage media, and computer systems for managing medical imaging data.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 16
	Claim 16 is a method claim dependent from claim 15 that recites limitations that are the same or substantially similar to the limitations of claim 2. Please refer to the rejections of claims 15 and 2.

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bruce and Patterson, in further view of Rabelo (US PG Pub. 2018/0032808).

Claim 3
	Regarding claim 3, the combination of Bruce and Patterson teaches all the limitations of claim 1. However, Bruce and Patterson do not explicitly teach
The location for retrieving the metadata is specified by providing one or more of: a uniform resource locator (URL), a name of a data file, a name of an image file, a name of a directory on a computer server, or a name of a folder on a computer server
Rabelo teaches
The location for retrieving the metadata is specified by providing one or more of: a uniform resource locator (URL), a name of a data file, a name of an image file, a name of a directory on a computer server, or a name of a folder on a computer server
Par. [0006], “Such a resource may comprise additional information and/or an available action associated with the content, such as a link to a web page, a request for contact, an audio/video file, etc.”
Par. [0047], “For example, matrix barcode element 380 recognized by a matrix barcode recognizer may comprise a link to a video file that may be retrieved over a network, such as a corporate network, cellular network, or public network like the Internet.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Bruce and Patterson the ability to specify the location for retrieving metadata by providing one or more of: a URL, a name of a data file, a name of an image file, a name of a directory on a computer server, or a name of a folder on a computer server, as taught by Rabelo, because those are methods that can be used to identify associated data that can be accessed by the system  (see Rabelo, par. [0006]).

Claim 10
	Claim 10 is a computer-readable media claim dependent from claim 8 that recites limitations that are the same or substantially similar to the limitations of claim 3. Please refer to the rejections of claims 8 and 3.

Claim 17
.

Claim(s) 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bruce and Patterson, in further view of Gilley (US PG Pub. 2010/0172551).
	
Claim 5
	Regarding claim 5, the combination of Bruce and Patterson teaches all the limitations of claim 1. Bruce further teaches
Presenting a list of patient records including a particular patient record on a display, receiving input from a user selecting a particular patient record, and, in response to receiving the input, associating the particular image with the particular patient record
Par. [0053], “Based on a result of the comparing, at 406, a subset of the multiple existing patients can be identified as a potential match with the patient. At 408, the subset can be provided, for example, for display on a display device connected to the computer system 102 or the server computer system 108. A selection of an existing patient from among the subset can be requested. At 410, input selecting an existing patient can be received. At 412, the medical imaging data including the image object, one or more data objects related to the image objects and the metadata can be provided to be associated with the existing patient.”
Generating and displaying a graphical user interface that a user can interact with
Par. [0063], “Implementations of the subject matter described in this disclosure can be implemented in a computing system that includes a back-end component, for example, as a data server, or that includes a middleware component, for example, an application server, or that includes a front-end component, for example, a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter described in this disclosure, or any combination of one or more such back-end, middleware, or front-end components.”
	However, Bruce does not teach generating and displaying a second graphical user interface that depicts a graphical representation of an identified subject or event and allows the user to request a display of contents of the particular image; receiving a request from the user to display the contents of the particular image; in response to receiving the request from the user to display the contents of the particular image: displaying the contents of the particular image in the second graphical user interface; displaying one or more second interactive elements to allow the user to enter or modify the contents of the particular image that is displayed in the second graphical user interface; displaying one or more second request elements to allow the user to either accept assigning the particular image with the particular subject or event or reject assigning the particular image with the particular subject or event; in response to receiving, via the one or more second interactive elements, a first user input to modify the contents of the particular image that is displayed in the second graphical user interface, modifying the particular image according to the first user input; in response to receiving, via the one or more second request elements, a second user input, either accepting assigning the particular image with the particular subject or event or rejecting assigning the particular image with the particular subject or event
	Gilley teaches
Generating and displaying a second graphical user interface that depicts a graphical representation of a particular profile and allows a user to request a display of contents of the particular image
Par. [0102], “Fig. 8 is a diagram of an exemplary user interface 802 for receiving user input. In general, a correlation system can group images believed to represent the same person together into a single bucket.”
Par. [0108], “In operation, the correlation system can present 930 to the user an image, such as image 1 912. The user can request to see image 1 912 or can be prompted with the image 1 912.”
Receiving a request from the user to display the contents of the particular image and, in response to receiving the request from the user to display the contents of the particular image: displaying the contents of the particular image in the second graphical user interface
Par. [0108], “In operation, the correlation system can present 930 to the user an image, such as image 1 912. The user can request to see image 1 912 or can be prompted with the image 1 912.”
Displaying one or more second interactive elements to allow the user to enter or modify the contents of the particular image that is displayed in the second graphical user interface and displaying one or more second request elements to allow the user to either accept assigning the particular image with the particular profile or reject assigning the particular image with the particular profile
Par. [0108], “Once image 1 912 has been presented, the user can respond 934. Responding can include, for example, clicking on an option in a dialog box presented to the user through a user interface (e.g., the dialog 626 
The dialog box in 6B allows the option to create a new person or select another person. Those options would amount to options that would modify the contents of the image by changing the metadata identifying the person in the image.
Performing a positive ID of the person in the image would be a request element to allow the user to accept assigning the particular image with the particular profile.
Par. [0109], “Further, the correlation system can present 936 to the user image 2 920. The user can respond 940 and provide a negative ID 938 indicating that the face in image 2 920 is not of a particular individual.”
Performing the negative ID is rejecting the assigning that image to that particular profile.
In response to receiving, via the one or more second interactive elements, a first user input to modify the contents of the particular image that is displayed in the second graphical user interface, modifying the particular image according to the first user input
Par. [0091], “FIG. 6B is a diagram of an exemplary user interface 620 for receiving user input. In general, the user interface can be configured to indicate that the system has found a face in an image and to suggest one or more potential identities of the face.”
Par. [0092], “The user interface 620 can display an image containing the face of a person 624. A marker 622 can be used to indicate where in the image the face is believed to be located. The user interface 620 can request input from the user through a dialogue box 626 indicating that the face is not yet 
Because the description of 6B takes place before the image has been assigned, the system is making the original assignment. However, if the image has been assigned already, the user selects the image, and the user uses the dialog box described in 6B to identify a different person, then the system assigning the image to that new person is modifying the content by changing the person associated with it.
In response to receiving, via the one or more second request elements, a second user input, either accepting assigning the particular image with the particular record or rejecting assigning the particular image with the particular record
Par. [0108], “The positive ID 932 can then be used to determine, e.g., that image 3 914 is of the same individual.”
The system is able to identify other images based on a positive identification of an image because the system has, in response to the 
Par. [0109], “In some implementations, the negative ID 938 can be used to determine, e.g., that image 6 922 also is not of the individual identified 938, since image 2 920 and image 6 922 are correlated.”
For the same reason as the positive ID, the system has taken the user input and rejected the assignment, so it is now able to reject other images that are assigned to the user based on the determination that the person in the later images is the same person as the person negatively identified.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the combination of Bruce and Patterson the ability to generate a display of a profile, display an image in that record, and either modify the image data or confirm the association made between the image and the profile, as taught by Gilley, because the system may not be able properly identify all individuals properly based on differences in the data of the image and the data in the record, but the user input into the system allows the user to confirm correct associations and reject incorrect associations. This increases the knowledge base of the system so that it has more information when making later identifications, which should lead to better identifications by the system (see Gilley, par. [0048]).

Claim 6
	Regarding claim 6, the combination of Bruce and Patterson teaches all the limitations of claim 3. Bruce further teaches
Using a graphical user interface to display interactive elements
Par. [0063], “Implementations of the subject matter described in this disclosure can be implemented in a computing system that includes a back-
Performing the image processing using a manual procedure to assign an image to a patient record, wherein the patient record is for a patient of one or more patients
Par. [0040], “The computer system 102 can process the received data and metadata to automate manual procedure steps and perform functions not available elsewhere within a single application. The tasks performed by the rules engine application fall into several broad categories including: dataset verification, patient identification, data and metadata conversion to consumable health care data formats (for example, DICOM and HL7), notification, auditing, and order generation.”
Although it says that the functions are “not available elsewhere within a single application”, this sentence is not a statement that teaches away from a combination that would result in an application capable of performing those tasks, as outlined in the MPEP 2131.05. That sentence just means that, at the time the Bruce reference was written, the inventor was not aware of a single application capable of performing all the manual steps in one application. This is not to be read as proof that there is not a single application capable of doing all of the tasks required to process the image, and it does not mean that there are technological limitations that prevent the functions from being performed in a single application. 
displaying one or more first interactive elements in the first graphical user interface to allow the user to provide one or more search criteria; receiving, via the one or more first interactive elements, one or more particular search criteria, from the one or more search criteria; in response to receiving the one or more particular search criteria from the user, execute a particular process to retrieve particular information about the persons whose profiles satisfy the one or more search criteria; displaying the particular information in the first graphical user interface; displaying one or more first request elements to allow the user to either accept assigning the particular image with the particular profile or reject assigning the particular image with the particular profile; in response to receiving, via the one or more first interactive elements, a first user input to modify the contents of the particular information that is displayed in the first graphical user interface, modifying the particular information according to the first user input; and in response to receiving, via the one or more first request elements, a second user input, either accepting assigning the particular image with the particular information or rejecting assigning the particular image with the particular information.
Gilley teaches
Displaying one or more first interactive elements in the first graphical user interface to allow the user to provide one or more search criteria
Par. [0098], “The user interface 672 can request input from the user through a dialogue box 678. For example, the system can request input when an individual is unknown to the system.”
Receiving, via the one or more first interactive elements, one or more particular search criteria, from the one or more search criteria; in response to receiving the one or more particular search criteria from the user, execute a particular process to retrieve particular information about the one or more persons whose profiles satisfy the one or more search criteria
Par. [0098], “When a user begins typing in text box 682, the system can provide an options menu 684 listing people in the system matching what the user has typed.”
The names are the particular information that match the search criteria because the user input the names so that the system could identify all persons in the database matching the name information input into the text box.
Displaying the particular information in the first graphical user interface
Fig. 6D; Par. [0098], “For example, if the user types "ja" into the text box 682, the system can provide an options menu 684 listing "Jack" and "James" since both names match the "ja" type by the user.”
Displaying one or more first request elements to allow the user to either accept assigning the particular image with the particular profile or reject assigning the particular image with the particular profile
Par. [0098], “For example, if the user types "ja" into the text box 682, the system can provide an options menu 684 listing "Jack" and "James" since both names match the "ja" type by the user. The user can then click on one of the names, such as the name Jack 686, to identify the person 676 by the name.”
Though the names are the particular information, the clickable link associated with the persons in the database associated with those names are the request elements because the search was intended to find a matching person in the database using the name as the criteria. 
In response to receiving, via the one or more first interactive elements, a first user input to modify contents of the particular information that is displayed in the first graphical user interface, modifying the particular information according to the first input
The particular information is displayed according to the information input into the element identified above as the first interactive element, the dialog box. This dialog box is editable by either typing more or deleting letters in the box. Doing so would change the search criteria and change the particular information.
Par. [0098], “The dialog box 678 can be dismissed, e.g., without the user entering a name by the user clicking the X 680 associated with the face marker 674. The dialog box 678 also can include an icon or a command entry mechanism for being dismissed, such as an X in the upper right corner (not shown).”
These X’s would be presented originally with the dialog box, so they would qualify as belonging to the one or more first interactive elements. Selecting either of these X’s would modify the search results in that they would eliminate the search results entirely.
In response to receiving, via the one or more first request elements, a second user input, either accepting assigning the particular image with the particular information or rejecting assigning the particular image with the particular information
Par. [0098], “user can then click on one of the names, such as the name Jack 686, to identify the person 676 by the name.”
see Gilley, par. [0098], “the system can request input when an individual is unknown to the system.”).

Claims 12-13
	Claims 12-13 are computer-readable media claims dependent from claim 8 that recite limitations that are the same or substantially similar to the limitations of claims 5-6, respectively. Please refer to the rejections of claims 8 and 5-6.

Claims 19-20
Claims 19-20 are method claims dependent from claim 15 that recite limitations that are the same or substantially similar to the limitations of claims 5-6, respectively. Please refer to the rejections of claims 15 and 5-6.


Response to Arguments
Rejections Under 35 USC 103
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 ability to generate search queries and matching an image to a patient record using the information contained in the metadata. The reliance on Patterson is now limited to teaching the ability to encode metadata in a barcode and analyzing decoded metadata generated by decoding the barcode. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GDM/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626